DETAILED ACTION
Acknowledgement of Amendment
Acknowledgement is here made of applicant’s amendments of 10/20/22 wherein amendments have been made to the reproductions. The merits of the application have been fully reconsidered in view of applicant’s amendments. 
As per the amendments to the reproduction disclosure, the original rejections under 35 USC 112 are withdrawn.
However, as per the amendment to the reproduction disclosure, a new ground of rejection is raised under 35 USC 112.  
Drawings
	The amended reproductions received on 10/20/22 are objected to because the images are pixelated, the line quality is blurry and the images do not reproduce well.  See 37 CFR 1.1026 and Hague Rule 9(2).
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  

Specification
The specification is objected to because the second special statement describes coloring which is no longer part of the disclosure.  Moreover the portion directed to the “shade” being for illustrative purposes is confusing as the new reproductions do contain shade lines which are part of the disclosure and assist in understanding the surfaces.  Therefore, to place the application in better form, it is suggested that “the light reflection and/or the shade of the surface…form no part of the claimed designs” be cancelled from the specification. 

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The claim is nonenabling and indefinite because the overall shape/configuration and scope of the design cannot be understood without resulting to conjecture.  As per 37 CFR 1.152, the design must contain a sufficient number of views to constitute a complete disclosure of the appearance of the design.  A complete disclosure would include the front, rear, top, bottom and side views.  Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.  See MPEP 1503.02.  

1.	The amended reproductions appear to contain broken lines; however the purpose of the broken lines is not clear.
2.	The amendment to the upper surface of the device now discloses a recess; however the depth of the recess is not known.
3.	The depth of the circular feature in the second embodiment cannot be understood. 
4.	Transparent/translucent shading has been added to the rectangular feature of the second embodiment however the original disclosure lacks antecedent basis for this type of shading.
5.	The top of the second embodiment now discloses a recess whose depth cannot be understood.

Due to the inconsistencies between the views, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  Therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a design or ordinary skill in the art to reproduce the shape and appearance of the design claimed.  

    PNG
    media_image1.png
    488
    624
    media_image1.png
    Greyscale

As a possible means to overcome the rejection, it is suggested that the indefinite and non-enabled features of the design be reduced to broken lines as shown below in the marked up views.  As per the original disclosure it would appear that applicant would be in possession of the design that resulted after converting portions to broken lines and thus would meet the written description requirement of 35 USC 112(a).  
In addition, the following statement is required to be inserted into the specification immediately preceding the claim:
--The broken lines illustrate portions of the laser hair-removing appliance and form no part of the claimed design.--
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended.  The reproduction of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  he replacement sheet(s) should be labeled “Replacement Sheet” in the page header.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Reproductions shall be of a quality permitting all the details of the design to be clearly distinguished and permitting publication. 
The lines throughout the disclosure must be clean and well defined.  All drawings must be made by a process that will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it is so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.


    PNG
    media_image2.png
    1411
    1805
    media_image2.png
    Greyscale

Conclusion
The claimed design is rejected. 
	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant' s representative if the representative is not registered to practice before the USPTO. Appointment as applicant' s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews:
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.	

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. 
Applicants may submit replies to Office actions only by:

⦁	Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
⦁	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
⦁	Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
⦁	Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

	
Contact information
*	Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, to Jennifer Rivard whose telephone number is (571) 272-2609.   The examiner can normally be reached on Monday -Friday from 6:30 a.m. to 3:00 p.m.  If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner' s supervisor can be reached at 571-272-2998.
*	Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
*	Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. 
*	Information regarding Status of an Application
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
*	Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  
/Jennifer Rivard/Primary Examiner, Art Unit 2911